DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King (Reg. # 50,464) on 08/23/2021.

The application has been amended as follows: 

In the claims:

10. The physiological detection system as claimed in claim 9, wherein the processing unit is configured to determine that the microcirculation state is in a post-exercise cooling state when the average value increases to exceed a cooling average threshold and the variation value decreases to be below a cooling variation threshold.

11. (Currently Amended) An operating method of a physiological detection system for detecting a change of skin microcirculation via a plurality of photosensitive pixels arranged in an array, the physiological detection system being arranged in an electronic device and comprising a light source, the light source and the array being arranged to face a skin area of a user, the operating method comprising:
irradiating the skin area by the light source;
continuously detecting light from the skin area by each of the plurality of photosensitive pixels to output a brightness variation signal;
converting the brightness variation signals of the plurality of photosensitive pixels into a plurality of frequency domain data to generate a 3D energy distribution of the frequency domain data associated with a heartbeat frequency;
calculating a variance of the 3D energy distribution as a variation value and calculating an average value of the 3D energy distribution of the frequency domain data;
identifying a microcirculation state according to a change of the variation value and a change of the average value; and
notifying the user of the identified microcirculation state through the electronic device using images or sound.

Claim 12 has been cancelled. 

13. (Currently Amended) The operating method as claimed in claim [[12]] 11, further comprising: comparing the average value with at least one average threshold.

16. (Currently Amended) A physiological detection system, arranged in an electronic device, and configured to detect a change of skin microcirculation, the physiological detection system comprising: 
a photosensitive array having a plurality of photosensitive pixels arranged in an array and configured to be arranged facing a skin area of a user to detect a microcirculatory data array of the skin area; and
a processing unit connecting to the photosensitive array to receive the microcirculatory data array, and configured to 
convert the microcirculatory data array into a plurality of frequency domain data and generate a 3D energy distribution of the frequency domain data associated with a heartbeat frequency, 
detect different microcirculation states according to a change of a variation value of the 3D energy distribution over time and according to a change of an average value of the 3D energy distribution of the frequency domain data, wherein the variation value is a variance of the 3D energy distribution, and 
notify the user of the detected microcirculation states through the electronic device using images or sound.

Claim 17 has been cancelled.

18. (Currently Amended) The physiological detection system as claimed in claim 16, wherein the processing unit is further configured to detect the different microcirculation states according to the heartbeat frequency.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claims 1, 3-10, 16, and 18-20.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g., for “processing unit,” a digital signal processor, a central processor, or a microcontroller, as described on page 9, lines 24-27 of the specification as filed).
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Reasons for Allowance
Claims 1-11, 13-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a physiological detection system configured to detect a change of skin microcirculation using a photosensitive array having a plurality of photosensitive pixels, by converting a microcirculatory data array received from the photosensitive array into a plurality of frequency domain data to generate a 3D energy distribution of the frequency domain data associated with a heartbeat frequency, and detecting different microcirculation states according to a change of a variance (where variance is understood to be the average of the squared differences from the mean) and a change of an average value of the 3D energy distribution, as claimed, in combination with all other recited limitations.
International Application Publication WO 2011/026986 (“Mimouni”) teaches using a photosensitive array for detecting a PPG signal (Fig. 1A, Abstract), but does not teach using a change in variance together with a change of an average value of a 3D energy distribution to identify a microcirculation state.
US Patent Application Publication 2003/0233048 (“Silverman”) teaches obtaining a 3D energy distribution to detect a transient change in power after administration of a drug (¶ 0052 - also see Fig. 19, with frequency on the x-axis, time on the y-axis, and power on the z-axis). However, it does not teach using a change in variance together with a change of an average value of its 3D energy distribution to identify a microcirculation state. 
US Patent Application Publication 2014/0160487 (“Huang”) teaches the known use of speckle variance swept-source OCT (SV-OCT) for imaging of microcirculation (¶¶s 0005 and 0006), but does not teach using a change in variance together with a change of an average value of its 3D energy distribution to identify a microcirculation state.  
Non-patent publications Mahmud, Mohammad S., et al. "Review of speckle and phase variance optical coherence tomography to visualize microvascular networks." Journal of biomedical optics 18.5 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/ANDREY SHOSTAK/Examiner, Art Unit 3791